DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-6, 9, 12-15, and 19-20 are amended. Claim 11 is canceled. Claims 1-10 and 12-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Claessen et al, US 2021/0150702 in view of Glor et al., US 2009/0162813.
	Regarding claim 1, Claessen discloses a segmentation device (Abstract; Fig. 1, element 102; para 0074) comprising: 
 	an input interface configured to receive an input of data of a constituent maxillofacial region which is a maxillofacial part or a partial region of the maxillofacial part (para 0003-0004); 
 	a processor configured to perform segmentation of a biologically important region using the data of the constituent maxillofacial region input to the input interface and a previously generated learning model (para 0004), and to calculate a three-dimensional position of the biologically important region in the constituent maxillofacial region (para 0076); and 
 	an output interface configured to output information based on a result of calculation from the processor (para 0072), 
 	wherein the learning model is a learning model which is generated using training data such that segmentation data of the biologically important region is output when the data of the constituent maxillofacial region is input (para 0005), 
 	the data of the constituent maxillofacial region is image data which is acquired by an X-ray CT scan or an MRI scan of the constituent maxillofacial region (para 0004), and 
 	the biologically important region is at least one region of blood vessels, neural tubes, and a mandibular canal passing through the constituent maxillofacial region and a biological tissue passing through the mandibular canal (para 0003 and 0074).
 	Claessen further discloses a distance, e.g. a perpendicular distance, between voxels in the image volume and a reference plane in the image volume which separates the upper jaw from the low jaw. It may also define distance between voxels in the image volume and a dental reference object, e.g. a dental arch in the image volume (para 0101), but Claessen does not explicitly disclose information of an implant is additionally input to the input interface, and the processor is configured to calculate a distance between the implant and the biologically important region when the implant is implanted on based on the information of the implant input to the input interface as claimed.
 	However, Glor discloses determining candidate implant dimensions, positions, orientations and configurations, an expert system is used to identify the type of implant case being treated and to suggest a typical corresponding implant plan based on the "best fit" of solutions in the expert system. Obtaining implant plans comprises assigning scores to the implant combination(s) in function of measurements performed relative to the volume images of the patient or to the 3D models created in the step of creating 3D models of a tooth set up or of parts of the jaw. The shortest distances may be calculated between implants and the 3D models of the nerve, blood vessels and the jaw and in that the mean grey values of the voxels occupied by and in the immediate vicinity of the implants are determined along the implant axes (para 0047-0048 and 0092).
 	Therefore, taking the combined disclosures of Claessen and Glor as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining candidate implant dimensions, positions, orientations and configurations, an expert system is used to identify the type of implant case being treated and to suggest a typical corresponding implant plan based on the "best fit" of solutions in the expert system. Obtaining implant plans comprises assigning scores to the implant combination(s) in function of measurements performed relative to the volume images of the patient or to the 3D models created in the step of creating 3D models of a tooth set up or of parts of the jaw. The shortest distances may be calculated between implants and the 3D models of the nerve, blood vessels and the jaw and in that the mean grey values of the voxels occupied by and in the immediate vicinity of the implants are determined along the implant axes as taught by Glor into the invention of Claessen for the benefit of providing automated or semi-automated assistance in determining the optimal position of the implants from a biomechanical, functional or aesthetic point of view (Glor: para 0012).
 	Regarding claim 2, the segmentation device according to claim 1, Claessen in the combination further disclose wherein the learning model is a learning model which is generated using the training data such that segmentation data of a region of interest in a biologically normal region which is a region outside of the biologically important region in the constituent maxillofacial region is additionally output when the data of the constituent maxillofacial region is input, and the processor is configured to perform segmentation of the region of interest (para 0005 and 0085).
 	Regarding claim 3, the segmentation device according to claim 2, Claessen in the combination further disclose wherein the processor is configured to calculate three-dimensional positional relationship information between the biologically important region and the region of interest (para 0085).
 	Regarding claim 4, the segmentation device according to claim 2, Claessen in the combination further disclose wherein the region of interest is at least one region of a tooth region, a region which is occupied by an artifact implanted in the tooth region, a boundary region between a jawbone and the tooth region, a boundary region between the jawbone and the artifact, and an alveolar region, and the learning model is a learning model which is generated using the training data such that segmentation data of each region of interest is output when the data of the constituent maxillofacial region is input (para 0075).
 	Regarding claim 5, the segmentation device according to claim 1, Claessen in the combination further disclose wherein the learning model includes: a first learning model which is generated using first training data such that segmentation data of a tooth region is output when the data of the constituent maxillofacial region is input; and a second learning model which is generated using second training data such that segmentation data of the biologically important region is output when the data of the constituent maxillofacial region and the segmentation data of the tooth region are input, and the processor is configured to acquire the segmentation data of the tooth region using the data of the constituent maxillofacial region input to the input interface and the first learning model, and to perform segmentation of the biologically important region using the acquired segmentation data of the tooth region, the data of the constituent maxillofacial region input to the input interface, and the second learning model (Figs. 4A-4B; para 0087).
 	Regarding claim 6, the segmentation device according to claim 5, Claessen in the combination further disclose wherein the second learning model is a learning model which is generated using the second training data such that the segmentation data of the biologically important region is output when at least one of a panoramic tomographic image along a curve of a dental arch and a cross-section image crossing the curve is input, and the processor is configured to set a spline curve for the segmentation data of the tooth region acquired using the first learning model, to generate at least one of a panoramic tomographic image along the set spline curve and a cross-section image crossing the set spline curve, and to perform segmentation of the biologically important region using the generated image and the second learning model (Fig. 7B; para 0116).
 	Regarding claim 7, the segmentation device according to claim 3, Claessen in the combination further disclose wherein the processor is configured to calculate a distance between the region of interest and the biologically important region as an inter-element distance (para 0101).
 	Regarding claim 8, the segmentation device according to claim 7, Claessen in the combination further disclose wherein the output interface is configured to display information of the inter-element distance calculated by the processor (Figs. 7A-7D; para 0101).
 	Regarding claim 9, the segmentation device according to claim 7, Claessen in the combination further disclose wherein the learning model includes a third learning model which is generated using third training data such that the inter-element distance is output when the segmentation data of a tooth region and the segmentation data of the biologically important region are input, and wherein the processor is configured to calculate the inter-element distance using the segmentation data of the tooth region, the segmentation data of the biologically important region, and the third learning model (para 0087-0088).
 	Regarding claim 13, the segmentation device according to claim 1, Claessen in the combination further disclose wherein the output interface is configured to present information of an implant which is usable based on a result of calculation from the processor (para 0072 and 0076).
 	Regarding claim 14, the segmentation device according to claim 1, Claessen in the combination further disclose wherein the processor is configured to additionally generate an image of a biologically normal region which is a region out of the biologically important region in the constituent maxillofacial region, and the output interface is configured to present a synthetic image of the image of the biologically normal region generated by the processor and an image of the segmentation data of the biologically important region (Figs. 8A-8D; para 0122).
 	Regarding claim 15, the segmentation device according to claim 14, Claessen in the combination further disclose wherein the input interface is configured to receive an input of a user's operation of designating a treatment target position, the output interface is configured to present an indicator of the treatment target position in an image of the constituent maxillofacial region in accordance with the designated treatment target position (para 0005 and 0085), and the processor is configured to calculate a positional relationship between the biologically important region and the indicator of the treatment target position (para 0085).
 	Regarding claim 16, the segmentation device according to claim 15, Claessen in the combination further disclose wherein the input interface is configured to receive an operation of moving the indicator (para 0101).
 	Regarding claim 17, the segmentation device according to claim 15, Claessen in the combination further disclose wherein the indicator of the treatment target position is an indicator of an implant (para 0101).
 	Regarding claim 18, the segmentation device according to claim 15, Claessen in the combination further disclose wherein the processor is configured to calculate a distance between the indicator of the treatment target position and the biologically important region as an inter-element distance (para 0101).

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding dependent claim 10, the prior art does not teach or suggest the claimed invention having “wherein the processor is configured to calculate a difficulty level of an implant treatment or a difficulty level of tooth extraction in accordance with the inter-element distance”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claim 12, the prior art does not teach or suggest the claimed invention having “wherein the output interface is configured to issue an alarm when a position of the implant when the implant is implanted is close to the biologically important region or overlaps the biologically important region”, and a combination of other limitations thereof as recited in the claims.

Claims 19-20 are allowed.
 	Regarding independent claim 19, the prior art does not teach or suggest the claimed invention having “the processor is configured to compare the inter-element distance with a preset threshold value for determining whether the indicator of the treatment target position is located in a caution region being close to the biologically important region or overlapping the biologically important region, and the output interface is configured to issue an alarm when the indicator of the treatment target position is determined to be in the caution region”, and a combination of other limitations thereof as recited in the claims.         
 	Regarding claim 20, the claim has been found allowable due to its dependencies to claim 19 above.

Response to Arguments
Applicant's arguments with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665